Citation Nr: 1100355	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  03-24 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for depression, rated as 
10 percent disabling prior to September 2, 2008 and 50 percent 
disabling from September 2, 2008.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to November 
1984 and from July 1988 to April 1994.

This appeal arises from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Veteran in his February 2003 notice of disagreement limited 
the issues on appeal to increased ratings for depression, 
hypertension, and pes planus and the denial of his request to 
reopen his claim for service connection for an eye disorder.

The Board of Veterans' Appeals (Board) in January 2005 remanded 
the Veteran's claims to obtain records and to afford the Veteran 
a VA examination. The claims were returned to the Board and a 
decision was issued denying his claims for increased ratings for 
hypertension and bilateral pes planus in May 2008. The issues of 
an increased rating for major depression and whether new and 
material evidence had been submitted were remanded to obtain 
additional records and to provide the Veteran with a VA 
psychiatric evaluation. 

The Veteran was afforded a VA psychiatric evaluation in September 
2008. Based on the report of that evaluation, VA Appeals 
Management Center in April 2009 granted an increased rating to 50 
percent for major depression with generalized anxiety disorder, 
from September 2, 2008.  

The Board in an August 2009 decision denied the request to reopen 
the claim for service connection for an eye disorder.  The issue 
of an increased rating for depression was remanded to obtain 
additional records.  Unfortunately, the Veteran did not respond 
to the letter sent by the Nashville RO requesting he either 
provide his record of private psychiatric treatment or authorize 
VA to request those records.  For that reason the additional 
development ordered could not be completed.  The claim has been 
returned to the Board.  




FINDING OF FACT
 
1.  Since September 2, 2008, the Veteran's service-connected 
major depression with generalized anxiety disorder is productive 
of occupational and social impairment, with deficiencies in most 
areas.  

2.  Prior to September 2, 2008, the Veteran's service-connected 
major depression with generalized anxiety disorder was productive 
of occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks, although generally functioning 
satisfactorily.  

CONCLUSIONS OF LAW

1.  For the period from September 2, 2008, the criteria for a 70 
percent rating for depression with generalized anxiety disorder 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9434 (2010).  

2.  For the appeal period prior to September 2, 2008, the 
criteria for a 30 percent rating for depression with generalized 
anxiety disorder are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9434 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  

The Veteran filed his claim for an increased rating for his 
service-connected depression in December 2001.  The RO denied the 
claim in a March 2002 rating decision.  In April 2003 the RO sent 
the Veteran a letter informing him of the evidence necessary to 
support his claim for an increased rating and what the Veteran 
could do to help with his claim.  In January 2005 the Board 
remanded the claim for additional development.  A February 2005 
letter from the Appeals Management Center informed the Veteran of 
what had been done by VA to assist in developing his claim, what 
was still needed from him, how VA could help him and what the 
evidence must show to support his claim.  A November 2005 letter 
kept the Veteran apprised of the status of his claim.  

The Veteran was afforded VA examinations on two occasions.  He 
did not respond to requests for his authorization to obtain his 
recent records of treatment by his private physician.  VA 
obtained all records identified by the Veteran and for which he 
provided his authorization. 

No further notice to the Veteran or assistance with his claim is 
necessary.  

Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning capacity. 
Separate diagnostic codes identify the various disabilities. 38 
U.S.C.A. § 1155; 38 C.F.R., Part 4. Each disability must be 
viewed in relation to its history and the limitation of activity 
imposed by the disabling condition should be emphasized. 38 
C.F.R. § 4.1. Examination reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work. 38 C.F.R. § 4.2. Where there is a question as to 
which of two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

Disability due to the Veteran's psychiatric impairment is rated 
under the criteria in the General Rating Formula for Mental 
Disorders set out at 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2010).  It provides as follows: 

Total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own name 	100 

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships 	70 

Occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships 	50 

Occupational and social impairment with occasional decrease in 
work
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events) 	30 

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, or; 
symptoms controlled by continuous medication...10

A review of the history of the Veteran's illness shows that it 
presented with symptoms where the Veteran ruminated obsessively 
about somatic complaints.  For instance, one record showed the 
Veteran appeared delusional with ideas he might have AIDS, which 
was unfounded.  In July 1994, he was granted service connection 
for his psychiatric disability and assigned a 30 percent 
evaluation, effective from April 1994.  

In a September 1996 rating action, the disability evaluation was 
reduced to 10 percent.  The RO explained that recent examination 
showed the Veteran had a Global Assessment of Functioning score 
of 85 to 90.  A Global Assessment of Functioning (GAF) rating is 
a scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health illness. 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994).  A GAF 
score of 41 to 50 is reflective of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job). A 
GAF score of 51 to 60 is reflective of moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers). A GAF score of 61 to 70 is reflective of  some mild 
symptoms (e.g. depressed mood and mold insomnia) or some 
difficulty in social, occupational or school functioning .  A GAF 
score of 71 to 80 is reflective of transient symptoms if present 
at all, and expectable reactions to psychosocial stressors (e.g. 
difficulty concentrating after family argument); no more than 
slight impairment in social, occupational or school functioning.  
A GAF score of 81 to 90 reflects absent or minimal symptoms.  

Thereafter, the record shows that in 1998, the Veteran began to 
complain about a bad odor coming from his body, which was 
unfounded, but which complaint persisted into 1999.  With an 
increase in medications, however, this complaint subsided, but 
the Veteran thought people at work were talking about his odor.  
(The Veteran apparently had two jobs, one as driver for a 
delivery service, and the other as a janitor, and was working 70 
to 80 hours per week.)  In 2000, the Veteran again complained 
about his body's odor, but he remained employed, taking a 
custodial position with the Post Office, and continuing to work 
as a delivery driver.  

The Veteran submitted his current claim for increase in 2001.  In 
connection with that, records from his private care provider were 
obtained, VA treatment records have been obtained and he was 
examined for VA purposes.  VA examination conducted in January 
2002 revealed the Veteran had been married since 1987,  and 
complained he felt he was about fifty percent normal, his 
interests were decreased, and he had no social life.  His 
concentration also was slightly decreased, but he denied any 
current paranoia.  He was described as casually dressed, alert 
and oriented times four, but his affect was mildly constricted.  
His thought process was coherent, he had no auditory or visual 
hallucinations, and his insight and judgment were intact.  A 
Global Assessment of Functioning of 70 was assigned.  

Private treatment records associated with the file in connection 
with the claim date from 1999 to 2003.  The Veteran apparently 
was only seen twice in 2001, where it was indicated he was 
"doing well."  His three visits in 2002, reflect he was 
considered to be doing well.  He reported he did not have any 
concerns about any kind of odor, had made some friends at his job 
with the Post Office, and had attended a reunion of his mother's, 
with plans to attend his wife's reunion.  Records dated in 
January 2003, however, show the Veteran had concerns that people 
were talking about him at work, that he had become reluctant to 
be around people, and that people at church could smell him.  He 
was bathing two or three times a day.  As the Veteran's 
medications were adjusted, his concerns about odor decreased, but 
records dated in March 2003, reflect he was still avoiding 
people.  April 2003 records showed he was no longer concerned 
about an odor.   

No subsequently dated private treatment records are associated 
with the claims file as the Veteran did not provide authorization 
to obtain them.  (He advised in 2008, that he saw his private 
physician at 2 to 5 month intervals for 20 minute sessions.)  The 
VA treatment records that have been obtained show that in April 
2004, the Veteran reported only transient episodes of depression, 
once or twice a month, but that he had poor concentration and was 
a worrier.  No delusional thinking, however, was elicited.  

VA records dated in 2005 and 2006, include the notation that the 
Veteran's major depression was in full remission, although he 
also was considered to have a generalized anxiety disorder, for 
which the status of remission was not mentioned.  Nevertheless, 
his speech was described as normal, there were no delusions, and 
his memory was intact.  In records from late 2005, it was 
indicated the Veteran was irritable with poor concentration, but 
he evidently continued to be employed with the Post Office.  

In September 2008, the Veteran again was examined for VA 
purposes.  At this time, it was noted the Veteran's psychiatric 
treatment was primarily provided by a private physician, who the 
Veteran had been seeing since the early 1990's, and as indicated 
above, the Veteran apparently continued to see at 2 to 5 month 
intervals.  (As also indicated above, the Veteran has not 
provided the records of this treatment since 2003, or permitted 
VA to obtain them on his behalf.)  At this 2008 examination, the 
Veteran reported he believed he had a bad body odor, and feared 
he had a sexually transmitted disease, even though he had not 
been promiscuous.  He also reported he was easily fatigued, had 
difficulty getting up and going many mornings and felt sad and in 
the dumps 2 days per week.  Other symptoms included excessive 
worry and guilt, easy anger and having no visitors (and not 
visiting others).  He was described as neatly and appropriately 
dressed, with clear and coherent speech and attentive to the 
examiner.  Nevertheless, he appeared tense and anxious and was 
easily distracted, as he was unable to perform serial 7's or 
spell a word forward and backward.  He was oriented to person, 
time and place, but reported he felt he was being watched by 
cameras and others at work.  

The examiner also indicated the Veteran could not interpret 
proverbs appropriately, and had ritualistic behaviors where he 
would go back to check he locked doors, or call back to work to 
ensure he clocked out.  There were no panic attacks described, no 
homicidal or suicidal thoughts, and anger impulses were 
controlled.  Remote memory, however, was described as mildly 
impaired, and recent memory as moderately impaired.  Immediate 
memory was normal.  The Veteran reported he had lost no time from 
work due to his psychiatric disability during the preceding year, 
but feared he would be laid off during any cut backs.  His GAF 
score was 50, and while the examiner concluded the Veteran's 
disability did not produce total occupational and social 
impairment, she considered it to result in deficiencies in 
judgment, thinking, family relations and mood.  

With the 2008 VA examiner concluding the Veteran's psychiatric 
symptoms produce deficiencies in most areas, the criteria for a 
70 percent evaluation for this disability are met.  As she 
specifically found that total impairment was not present, and the 
Veteran did not exhibit symptoms such as gross impairment in 
thought processes or communication; grossly inappropriate 
behavior; persistent danger of hurting himself or others; an 
inability to perform activities of daily living; or 
disorientation; and memory loss for names of close relatives, or 
his own occupation, it is concluded that criteria for a 100 
percent schedular rating are not met.  

With respect to the appeal period prior to September 2008, it 
would seem the record is incomplete as the Veteran has not made 
his private psychiatric treatment records available for review 
for the period after 2003.  The psychiatric entries in records 
that are available during his period, however, present a somewhat 
mixed picture.  The private records dated in 2001 and 2002 do not 
reflect any significant impairment, with the Veteran described as 
doing well.  In early 2003, however, he again was presenting with 
concerns about having an odor, excessive bathing and social 
withdrawal.  These were similar to symptoms exhibited in years 
gone by, and to those noted on VA examination in 2008, (although 
they had improved by April 2003.)  The VA treatment records dated 
prior to 2008, reflect transient episodes of depression, poor 
concentration and describe the Veteran on some occasions as 
irritable, and a worrier.  

In the Board's view, these symptoms more nearly approximate the 
criteria for a 30 percent evaluation as the Veteran would appear 
to be generally functioning satisfactorily, but they could 
reasonably produce occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks.  
The symptoms demonstrated prior to September 2008, however, do 
not include flattened affect, abnormal speech, panic attacks more 
than once a week, impaired memory or impaired abstract thinking, 
or similar symptoms as contemplated for a 50 percent evaluation.  
Thus, a rating in excess of 30 percent for the period prior to 
September 2008 is not warranted.  


ORDER

Subject to regulations governing the award of monetary benefits, 
a 70 percent rating for depression with generalized anxiety 
disorder from September 2, 2008, is granted.  

Subject to regulations governing the award of monetary benefits, 
a 30 percent rating for depression with generalized anxiety for 
the appeal period prior to September 2, 2008, is granted.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


